RUSSELL, Judge.
A.G. appeals from an order of the trial court terminating her parental rights to her two children, L.G. and M.G., and vesting the legal custody of the children in the State Department of Human Resources.
Although appellant requests that this court “remand with instructions to enter a judgment which provides for review and possible reversal, where Appellant G. ... demonstrates to the Trial Court that she has become a productive and responsible citizen and is fully capable of providing a stable and nurturing environment for her children, L[ ] and M[ ],” there is no authority presented which would allow this court to grant such a request. This court will not address the merits of arguments where there are no cases cited in support of those arguments. Rule 28(a), Alabama Rules of Appellate Procedure; Simonton v. Carroll, 512 So.2d 1384 (Ala.Civ.App.1987).
This court is provided with nothing to review on appeal; therefore, the judgment of the trial court is affirmed.
AFFIRMED.
ROBERTSON, P.J., and THIGPEN, J., concur.